Case 3:18-cr-05152-BHS Document eG J2\ Page 1 of 3

if PS i/2
To! Honorable Judge Settle

Nour Honor, Lh am wertiag to Yow today in regards to
ny Cequest Lor compassionate release. First, 2 want to
clearly exPress that Ll have sincere remorse for As
coimes and am tray sorty foc the choices L made, and
AXhe achons that WL tock, especially when W Knew better
ater already Serving Prison dime for the same cheices and
ssmilac ccimmnal acts. The factors and hardships that ut
Aaced anak lead me lack to addiction does not excuse
Abe choices UL made, and Ub am sory. While ob was
out on pre-deial release, ch tinally began getting tceatment
and help with my coot causes of addiction and learned
that the way WL used chtugs as an unhealthy Coping
cmechinism when taced with hard shies is why tL keep
making self-destuctive choices ~ choices that not only hurt
me, and myfamily, and land me in Qrison, but also
hacm others. By selling drugs, 2 was Continucing that
(Same destructive cycle of behavier ia others, cuinin
cethers lives, and hurling the Families of the addicts tat
th was destreyiag vith my actions, and ch have the most
Cemocse for that destruction and pain cbve caused and
continued.

| Myer being diagnosed with PTSD from the sever traumas
Ahak W sucvived as a child, eb underwent some very Powerful
(@nd very important counseling at least once per vwocek while
on Pre-trial release, as well as drug \eoatment, ef

Jearned important Vite changing Things about myself and
Case 3:18-cr-05152-BHS Document 77-1 Filed 02/12/21 Page 2 of3 P95 1/3

began learning healthier coping systems. For the first
Ame in my \ife, 2 was teuly Growing UP and learning
ye do beer, UW touly \ooks ferusard ts continud
counseling in Mee Future. Bein inv Prison these last
BS months has been difficult, but Again its Prison and
(is ae supposed ke be fun. Ldhen wh fiest CaAMe in
on Mis sentence, W was doing aWW Yhat wl could do
dbo letter my self, cL uwds walling ener y day de try to
get into bether health, UW voas reading self help books
every Cay , and began Attending regulaw services in the
chapel. WR took and passed the % months of Ms-Excel,
Ms Word, MS-~ Publisher, and MS- PowerPoint classes that
pocre Available. Being auday from loved ones was difficult
\but 4 is ecison. Then the CovED pandemic hit,
and incarceration went from hacd te unbarable. And
tL Knous of course the pandemic was Forcing change and
is difficult every where and wh understand why the Prisca
“sot hacdec, but i+ has made the lettering oneself process
nNeacly impossibla. Since CoVLD began, VYhere have
been ne opportunities for educahon courses, No Felig: ous
services, and even harder — ne visits, wich cL have seen
and experienced inmates celationships ae loved Ones
suffer from. My own marriage has dissolved, Which was hard.
We ace locked clown All the hime, sometimes the unit oe
am in has Been denied even showers for ve to 7 days
at a hime. Prison is supgesed + be hard, ger +nat, that
Ab is Also supposed bo Wve cehabilitation~ ell honestly reel
| Case 3:18-cr-05152-BHS Document 77-1 Filed 02/12/21 Page 3 of 3

ps 3/3

Shad My ‘oest rehabilivalvon can be done oy being able +o
ccomhauwe Khe counseling hat ub oe sen on pre-trial
iXelease.

Mour Yoner, 4 gow will Qrant my compassivnate release,

AL will abide ‘oy and Follov any and all conditions and
“cules Yaak are placed and expected ot Me. Ks you CaM
See from my. preter al release time, ub do very well on ee
supervision and Hhrive, aad A will coataue treatment,
Growing, and healing and W kano yhat Lb will be a
Qroduch ve memloer of society.

My ullimate feac is that WL will be exposed te CovtDig
“while UL am hece, or vwohile ia transit to or atthe La
Tuna FOE where Ul 2a clesignated ty go to Soon. am
atpaid that My \neack aad lungs will aot survive the virus,
and W have seea geogle catch it here From exposure
“in Yransit, Please Your Yonor, gcent me Ynis
compassinnare release. WD do not Want to die of
get pa manenbly disabled ‘oy Wis virus in Prison and
amiss My chance show ray loved ones Yhat cl am
nealing, growin } and cha nged kobe @ better person.

Sincerely ,
Allen Lint 711940-085

Mec LAS

2./4/2|
